Citation Nr: 0910904	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to a qualifying herbicide 
agent.

2.  The medical evidence of record does not show that the 
Veteran's diabetes mellitus, type 2, is related to military 
service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in May 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service treatment records and 
VA medical treatment records have been obtained.  A VA 
examination has not been accorded the veteran, because there 
is no evidence that the veteran's diabetes mellitus existed 
during military service.

In this regard, the veteran's representative has specifically 
requested that the veteran be provided with a VA examination 
to determine whether his currently diagnosed diabetes 
mellitus, type 2, is directly related to military service.  
However, as noted below, there is no evidence of record that 
the veteran's diabetes mellitus was incurred in active 
military service.  As such, the applicable regulations do not 
warrant a VA examination to determine etiology.  See 
38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The veteran's service treatment records are negative for any 
diagnosis of diabetes mellitus, type 2.

After separation from military service, in a November 1995 VA 
post-traumatic stress disorder examination report, veteran 
stated did not think he was exposed to Agent Orange.

A July 2005 VA podiatry report stated that the veteran had a 
history of diabetes mellitus.  After physical examination, 
the assessment was diabetes mellitus, type 2.  The medical 
evidence of record shows that diabetes mellitus, type 2, has 
been consistently diagnosed since July 2005.

In an August 2005 VA ophthalmology report, the veteran 
reported that he sprayed Agent Orange in Vietnam when he was 
in the Special Forces.  The report stated that the veteran 
had a previous medical history of diabetes mellitus since 
2000.

The veteran has repeatedly stated that he never served in 
Vietnam, but instead alleges exposure to herbicide agents 
while serving in Laos from December 1961 to June 1962 during 
"Operation White Star."  In addition, a July 2006 
information request response from the National Personnel 
Records Center stated that there was "no evidence in this 
Veteran's file to substantiate any service in the Republic of 
Vietnam."  Accordingly, the evidence of record reveals that 
the veteran did not serve in Vietnam.  He is not therefore 
presumed under 38 U.S.C.A. § 1116(f), to have been exposed to 
herbicide agents, to include Agent Orange.  

The veteran claims that the presumptive exposure provisions 
of 38 U.S.C.A. § 1116(f) should be extended to cover his 
service in Laos by the same reasoning.  Specifically, in a 
July 2007 Appeal to the Board, the veteran cited the findings 
of the Court of Appeals for Veterans Claims (Court) in Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  He argues that since 
presumptive exposure had been extended to all veterans who 
received the Vietnam Service Medal, even if they did not set 
foot in Vietnam itself, that it should be similarly extended 
to those veterans who received the Armed Forces Expeditionary 
Medal, which was the predecessor of the Vietnam Service 
Medal.  However, the holding in this case was subsequently 
overturned by the Federal Circuit, which stated that simply 
being awarded the Vietnam Service Medal was not sufficient to 
establish presumptive exposure to Agent Orange.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Accordingly, the 
veteran's receipt of the Armed Forces Expeditionary Medal is 
also not sufficient to establish presumptive exposure to 
Agent Orange.

In addition, there is no evidence of record to corroborate 
the veteran's claims of exposure to a qualifying herbicide 
agent.  The veteran states that he was personally involved in 
the spraying of herbicide agents to clear helicopter landing 
zones in Laos.  However, the veteran has specifically stated 
that he does not know which herbicides he was using.  In this 
regard, the Board emphasizes that not all herbicides are 
covered by the VA provisions regarding exposure to herbicide 
agents.  The herbicides covered by those provisions are: 2,4-
D; 2,4,5-T and its contaminant, TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).  Simple exposure to any 
herbicide does not qualify for presumptive 
service-connection; the herbicide must be one of those 
involving the chemicals listed above.  In this regard, the 
Department of Defense has issued a report on the use of 
herbicides outside of Vietnam.  This report include usage of 
all herbicides which include the above chemicals, not just 
Agent Orange, and can be found on the VA website at 
http://www1.va.gov/agentorange/docs/Report_on_DoD_Herbicides_
Outside_of_Vietnam.pdf.  This report stated that Agent Orange 
usage in Laos began in December 1965 and continued through 
1967.  No other applicable herbicide use is noted in Laos at 
any point in time.  Thus, the only known use of a covered 
herbicide agent in Laos occurred a full year after the 
veteran was separated from active military service.  As such, 
the evidence of record does not show that the veteran was 
exposed to a qualifying herbicide agent during active 
military service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
Veteran's diabetes mellitus, type 2, is directly related to 
military service.  The Veteran's service treatment records 
are negative for any diagnosis of diabetes mellitus, type 2.  
While the Veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to 2000, approximately 35 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record of any kind 
that mentions a nexus between the Veteran's currently 
diagnosed diabetes mellitus, type 2, and military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed diabetes mellitus, type 2, is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed diabetes mellitus, 
type 2, is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed diabetes mellitus, type 2, to military service.  As 
such, service connection for diabetes mellitus, type 2, is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to a qualifying herbicide agent and there is no 
medical evidence of record that relates the Veteran's 
currently diagnosed diabetes mellitus, type 2, to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, to include 
as secondary to herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


